Citation Nr: 1139967	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for hallux valgus, left.

4.  Entitlement to service connection for hallux valgus, right.

5.  Entitlement to service connection for hammer toe, second left.

6.  Entitlement to service connection for bunions, left foot.

7.  Entitlement to service connection for bunions, right foot.

8.  Entitlement to service connection for arthritis of the feet.

9.  Entitlement to an initial compensable rating for pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was previously before the Board in June 2009 at which time the Board reopened claims of entitlement to service connection for right and left ankle disabilities, pes planus, hallux valgus, hammer toe second left, and bunions, and remanded these issues as well as the issue of entitlement to service connection for arthritis of the feet for additional development.  Regarding the June 2009 remand, as is explained below, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In June 2010, the RO granted service connection for pes planus.  As this is deemed to be a full grant of benefits sought with respect to this service connection issue, it is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In light of evidence of record, namely a VA Form 9 dated in January 2009 and a transcript of a personal hearing before a Decision Review Officer in July 2010, it appears that there are additional issues that are presently pending at the RO.  These issues include entitlement to a total rating based on individual unemployability due to service connected disability, entitlement to service connection for peripheral neuropathy, entitlement to service connection for a kidney disability, entitlement to service connection for an eye disability, entitlement to service connection for hypertension, and entitlement to service connection for a heart disability, all claimed as secondary to diabetes mellitus.  The issues also include entitlement to service connection for major depressive disability, and an increased rating for service-connected hearing loss of the left ear.  As these issues have not been developed for appellate review, they are REFERRED to the RO for appropriate action.  The record also shows that the Veteran filed a claim for service connection for periodontal disease in June 2009 (see VA Form 21-4138), and in July 2010 he filed a notice of disagreement stating that he disagreed with the RO's "June 5, 2010" denial of service connection for a dental injury, to include periodontal disease.  As this rating decision is not on file, the appellate status of this issue is not clear and the matter is thus referred to the RO for appropriate action, to include the issuance of a statement of case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of entitlement to service connection for hallux valgus, right and left; hammer toe, second, left; bunions, right and left; arthritis of the feet; and entitlement to a compensable rating for pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has chronic right ankle sprains that are proximately related to his service-connected pes planus.

2.  The Veteran has chronic left ankle sprains that are proximately related to his  service-connected pes planus.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he is shown to have chronic right ankle sprains that are proximately due to his service-connected pes planus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he is shown to have chronic left ankle sprains that are proximately due to his service-connected pes planus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).

In the instant case, the Veteran's claims of entitlement to service connection for right and left ankle disabilities are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.

II.  Facts

The Veteran's service treatment records include his August 1981 enlistment examination report showing a normal clinical evaluation of his lower extremities and feet.  On a Report of Medical History in August 1981, the Veteran left blank the question as to whether he had a history of foot trouble.  A March 1982 record shows that the Veteran complained that his feet hurt with walking or standing more than 15 minutes.  He was assessed as having bilateral pes planus with hallux valgus; claw toe deformity with bunion second toe right foot.  He was determined to be unfit for induction and was to present for an examination prior to service medical discharge.  He presented on two occasions in March 1982 requesting a profile to wear tennis shoes.  Records dated in April 1982 note that the Veteran had a history of foot problems.  They also note that he had bilateral foot pain since February 1982 and that the pain was worse with activity, standing, marching or wearing military footgear.  A Medical Board report in April 1982 contains diagnoses of flatfoot, bilateral; hallux valgus, bilateral; and hammer toe, 2nd toe, left.  These diagnoses were found to not be in the line of duty and to have existed prior to active duty service.  The Medical Board found that the Veteran was unfit for induction and recommended that he be discharged.  A May 1982 treatment record shows that the Veteran had deformity of both feet and bunion left foot second digit.     

An August 1985 private office note indicates that the Veteran had been out of work secondary to pain in both feet; flat feet-bunions-2nd left hammer toe.

On file is a September 1985 Special Report for Social Security Benefits showing that the Veteran was filing for disability due to bunions, 2nd left hammered toe, deformity of both feet, and flat feet (as well as poor hearing in his left ear).  The record contains the Veteran's August 1985 report of the onset of symptoms several years earlier and that he was recently discharged from the military as a sequela of his painful feet.  He said that footgear exacerbated the condition and he gave no history of trauma.  Findings on examination included ankle edema and a decrease in range of motion of the ankles.  The report was signed by a physician who diagnosed rigid pes planus, bilateral, rigid hammertoe deformity second left, chronic ankle sprains secondary to pes planus.  

A private operative report dated in September 1985 shows that the Veteran underwent arthroplasty of the second digit of the left foot.

An October 1985 private office note states that the Veteran had no improvement of the four smaller toes on his left foot after surgery, but there was improved movement of the left great toe.  He was assessed as having status post hammer toe symptoms and status post hallux valgus symptoms.  

A private medical record from W. J. Lewis, D.P.M., dated in December 1985, shows that the Veteran presented with a chief complaint of chronic ankle pain and a painful digit second left foot.  The Veteran reported that he suffered from foot problems most of his life, but the condition became worse in service.  Dr. Lewis opined that the Veteran should not have been accepted in the military because of his rigid flatfeet.  He opined that there was no doubt that the military maneuvers helped to exacerbate his already congenital flatfeet and progress ligamentous laxity and resultant chronic ankle sprains.  He said the Veteran would not be able to cope with gainful employment requiring prolonged periods of standing and/or walking.  

A private medical record from W. J. Lewis, D.P.M., dated in April 1986, shows that the Veteran was seen for complaints of dorsal foot and ankle pain, bilaterally.  He was diagnosed as having muscle weakness and tight hamstring muscles.  

On file is an August 1986 medical report from private medical internist, Calvin Ramsey, M.D., who stated that he saw the Veteran in July 1986 for complaints that included chronic ankle sprains.  He assessed the Veteran as having chronic ankle sprains.

Social Security Administration (SSA) records include an October 1986 private neurology report noting that the Veteran had, among other conditions, chronic postural strain of ankles and a grossly exaggerated intolerance of shoes and use of his feet.

On file is a January 1987 decision from SSA finding that the Veteran had been disabled as defined by SSA as of August 1985 due to severe schizophrenia and flatfeet.

In a June 1987 rating decision, the RO reopened the Veteran's claims of entitlement to service connection for hallux valgus, flatfeet, and hammer toes and denied the claims on the merits.  

At a hearing at the RO in May 1988, the Veteran said he had some problems with his feet he didn't know of when he entered service and he thought he was in good health at the time.  He said he completed basic training and about two weeks later he was in "AIT" which is when his foot problem was discovered.  He said he never saw a doctor for his feet prior to service, but he did get his feet tangled up in a bicycle when he was a young boy and thinks that is how he got a scar on his right foot.  He said he knew he had a foot condition prior to service, but didn't mention it because he didn't know if it was the type of condition that would disqualify him or not.  Regarding his ankles, the Veteran said that his ankles were hurting and that the actual pain was from his flatfeet which were going through his ankle area. 

At a VA examination in September 1988, the Veteran reported that he hadn't worked much since March of 1985 mostly because of his left foot.  He was given an impression of pes planus with mild hallux valgus and bunions.  The examiner reported that the Veteran had a status post resection of left second toe with pseudoarthrolsis and traumatic osteoarthritis related to awkward posture, but no evidence of root involvement.  

In a November 1988 rating decision, the RO continued to deny the Veteran's claims of entitlement to service connection for flatfeet, hammertoe, a foot disability and ankle disability.

Private medical records in August 2002 show that the Veteran presented to have his feet checked.  He was assessed as having "HAV" with bunions and hammertoes.  

In March 2004, the RO denied the Veteran's application to reopen claims of service connection for pes planus, hallux valgus, left and right, hammer toe, second, left, bunions, right and left feet, and right and left ankle disabilities.  

A private imaging report of the Veteran's feet dated in November 2004 revealed bilateral hallucis valgus with degenerative arthritic changes of the metatarsophalaneal joint, pes planus and hyper-callosities.  A November 2004 private medical record states that the Veteran had severe splay foot deformity with hallucis valgus and hypercallosity with subluxation of the metacarpophalangeal joints on clinical examination.  The physician concluded that this was a sufficient disability and would qualify him for total disability because of skin changes of his diabetes and progressive nature of the disease.

VA treatment records in 2004 and January 2005 include consult records showing that the Veteran presented with complaints of bilateral foot pain in May 2004 at which time he was diagnosed as having keratosis, pes planus with pronation.  They show that the Veteran has issued "diabetic shoes" in May 2004.  A VA problem list in July 2004 includes hallux valgus and bunion.  In August 2004, the Veteran was seen at a foot clinic for assessment and foot care.  In January 2005, he was seen for a lesion sub 2nd metatarsals bilaterally and was diagnosed as having keratosis, bilateral.  

In a claim dated in March 2005, the Veteran asserted that the strenuous activity during basic training and AIT caused his feet problems to deteriorate and led to his present disabilities.  

In August 2005, the RO denied the Veteran's application to reopen claims for service connection for right and left ankle disabilities, pes planus, hallux valgus, left and right, hammertoe, second, left, bunions, left and right, and degenerative arthritis, bilateral feet.  

In the notice of disagreement in November 2005, the Veteran said that his physician, Dr. McCarthy, reviewed his medical records and opined that the rigors of service contributed significantly to the degenerative status he was presently experiencing.  

The Veteran reported at a VA orthopedic examination in September 2009 that he experienced the onset of ankle and bilateral foot pain in February 1982.  He said the initial onset occurred during a training run when he "collapsed".  He said he was taken to a hospital and told his feet were "messed up".  He denied any problems prior to the training run.  He denied any treatment for his feet prior to service, but said he did get his feet entangled in the spokes of a bike.  He went on to explain that his family was unable to afford medical care so his mother treated these injuries.  He reported chronic bilateral ankle pain.  Regarding work, the Veteran said he last worked in August of 1985 as a janitor and was no longer able to tolerate standing and walking on the concrete floors secondary to foot and ankle pain.  He reported receiving social security benefits since January of 1987.  X-rays of his ankles and feet were performed.  Ankle x-rays revealed a small anterior osteophyte formation of the left talonavicular joint and diffuse soft tissue swelling around both ankles.  The Veteran was given an impression of bilateral pes planus, bilateral hallux valgus with bunions, postoperative for hammertoe deformity of left second toe and degenerative changes of both feet.  After relaying the Veteran's service and postservice medical history as well as findings on examination, the September 2009 VA examiner opined with respect to the Veteran's ankles that review of his service treatment records revealed no diagnosis of a bilateral ankle disability.

In an addendum report in November 2009, the September 2009 VA examiner reiterated that he could not find any diagnosis of a bilateral ankle condition in service, nor was there any diagnosis of an ankle condition which was said to preexist his entry into the military.  He said that the only suitable diagnosis at the present would be bilateral ankle strain associated with the Veteran's body habitus.  He said it was noted that at the time the Veteran was 5 feet 11-1/2 inches tall and weighed 229.  He reported that the Veteran had degenerative spurring of the left talon avicular joint and opined that he likely had chronic bilateral ankle strain related to excessive body weight.  He noted there was nothing in the review of service treatment records regarding a diagnosis of an ankle disability other than "musculoskeletal pain", and there were no abnormal findings reported on examination of the ankles.  He said that "as such", "I do not think that he had any ankle conditions which manifested prior to service or preexisted service.  I do not think that he had a permanent worsening of any ankle condition during service.  I think that his ankle complaints are problems which are not related to the service."  He concluded by stating that he could find no medical evidence of record which would support the contention that the Veteran had any problem or condition of the ankles as a direct and proximate result of any incident or occurrence in the military.


III.  Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Because the Veteran's claims were pending before the regulatory change, the Board will apply the version of 38 C.F.R. § 3.310 in effect before the change because that version is more favorable to the claimant as it does not require the establishment of a baseline before an award of service connection may be made.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Turning of the elements outlined under Wallin above with respect to establishing secondary service connection, the first element has been met in this case requiring evidence of a current disability.  In this regard, the medical evidence is consistent in showing that the Veteran presently has chronic right and left ankle sprains.  Diagnoses of chronic ankle sprains are noted in various medical records, to include a September 1985 Special Report for Social Security Benefits, a December 1985 private medical record from W. J. Lewis, M.D., an August 1986 private medical record from Calvin Ramsey, M.D., and a November 2011 VA addendum examination report.  As to the second element requiring a service-connected disability, as noted in the introduction above, the RO granted service connection for pes planus in a June 2010 rating decision.  Lastly, with respect to third element requiring medical nexus evidence establishing a connection between the service-connected pes planus and chronic bilateral ankle sprains, there is both positive and negative evidence that addresses this point.  

The positive evidence consists of the above noted September 1985 Special Report for Social Security Benefits.  In this report the physician noted examination findings of ankle edema and decreased range of ankle motion and diagnosed the Veteran as having chronic ankle sprains secondary to pes planus.  There is also the above-noted private medical record from Dr. Lewis in December 1985 wherein Dr. Lewis reported that the Veteran's chief complaint was chronic ankle pain and opined that there was "no doubt" that the military maneuvers helped to exacerbate his already congenital flat feet and progress ligamentous laxity and resultant chronic ankle sprains.  There is also the Veteran's May 1988 RO hearing testimony that the actual pain was from his flatfeet which went through his ankle area.  

The negative evidence consists of the November 2011 VA examiner's addendum opinion that the Veteran's bilateral ankle strain was associated with his body habitus.  In this regard, he reported that the Veteran had degenerative spurring of the left talon avicular joint and opined that the Veteran likely had chronic bilateral ankle strain related to excessive body weight.  He reported the Veteran's body weight at that time was 229 pounds.  While he clearly addressed this matter on a direct service connection basis by noting that the Veteran's service treatment records did not reflect any diagnosis of a bilateral ankle condition and he could find no medical evidence of record which would support the contention that the Veteran had any problem or condition of the ankles that were the "direct and proximate result of any incident or occurrence in the military," there is no clear indication that he considered this on a secondary basis.  That is, whether he considered whether the Veteran's bilateral ankle strains were caused by or proximately related to his service connected pes planus, to include by aggravation.  See Allen, supra.

In any event, the most that can be said of the VA examiner's opinion in November 2011 is that it is in relative equipoise with the positive evidence discussed above that relates the Veteran's chronic right and left ankle sprains to his service-connected pes planus.  Thus, by resolving reasonable doubt in this matter in favor of the Veteran, the Board finds that the third and final element under Wallin has been met as far as medical nexus evidence establishing a connection between the service-connected pes planus and chronic right and left ankle sprains.  Accordingly, the Board finds that the claims of entitlement to service connection for chronic ankle sprains, right and left, as secondary to service-connected pes planus, are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for chronic right ankle sprains, as secondary to service-connected pes planus, is granted.  

Service connection for chronic left ankle sprains, as secondary to service-connected pes planus, is granted.  

REMAND

The issues of entitlement to service connection for hallux valgus, right and left; hammer toe, second left; and bunions, right and left, involve the question of whether these disabilities preexisted the Veteran's period of active duty service.  

Pertinent law provides that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).

The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In the instant case, the Veteran was afforded a VA examination in September 2009.  This was deemed necessary in order to obtain the proper diagnoses of the Veteran's foot disabilities and determine their etiology, both on a direct basis and, if applicable, by aggravation.  As indicated in the law above, assuming the Veteran was presumed sound at service entry, to rebut the presumption there must be clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  While it appears that the September 2009 VA examiner adequately addressed the preexisting disabilities question in language consistent with the high standard of clear and unmistakable evidence by using terms like "it is almost a certainty" and "inconceivable," he went on to consider the aggravation question using a lower standard of review.  That is, he opined that "it is more likely than not that [the Veteran] experienced a temporary increase in symptomatology due to the rigors of physical training rather than a permanent worsening of the underlying structural deformities."  Consequently, this part of the examiner's opinion is not deemed adequate for review purposes.  As such, in order to properly consider these claims, an addendum opinion must be requested from the September 2009 VA examiner that addresses this matter and, only if he is unavailable, a new examination should be requested.  38 U.S.C.A. § 5103A(d); See also Stegall, supra.

Regarding the claim of entitlement to service connection for arthritis of the feet, the September 2009 VA examiner did not find that this disability preexisted the Veteran's active duty service and went on to address this claim on a direct service connection basis.  In this regard, he attributed present x-ray findings of degenerative changes of the feet to "age related wear and tear changes and as such are not related to any incident or occurrence in the service."  However, in light of the Veteran's service-connected pes planus and chronic right and left ankle sprains, as well as his other pending foot disability claims, consideration should be given to whether arthritis of the feet is caused by or proximately related to the Veteran's service-connected foot disabilities, to include by aggravation.  See 38 C.F.R. § 3.310; Allen, supra.  Such consideration, though, must be deferred until which time as the remaining pending claims for service connection for foot disabilities, namely hallux valgus, right and left, bunions, right and left, hammer toe, 2nd, left, are resolved.

In regard to the Veteran's claim of entitlement to an initial compensable rating for pes planus, as noted above, the RO granted service connection in August 2010 and assigned a noncompensable rating.  Later in August 2010, the RO received a Notice of Disagreement with this decision.  The Veteran again filed a Notice of Disagreement in February 2011 specifically disagreeing with the assigned rating for his pes planus.  Accordingly, as no Statement of the Case has been issued in this matter and in light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the September 2009 VA examiner regarding whether the Veteran's diagnosed foot conditions, namely bilateral hallux valgus, bunions and hammer toe, 2nd, left, which he found to preexist service, clearly and unmistakably were not aggravated during service beyond the normal progress of the disorder?  In rendering his opinion, the examiner must be given the Veteran's claims file to review.  The examiner should provide a complete rationale for any opinions given, including discussion of evidence contrary to the opinions rendered.

If and only if the examiner above is not available, schedule the Veteran for a new VA examination and ask the examiner to address the above noted questions.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

2.  Thereafter, the Veteran's claims of entitlement to service connection for hallux valgus, right and left, hammer toe, 2nd, left, and bunions, right and left, should be readjudicated.  If such action does not favorably resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

3.  Thereafter, readjudicate the claim of entitlement to service connection for arthritis of the feet, to include on a secondary basis pursuant to 38 C.F.R. § 3.310; Allen, supra., after undertaking all appropriate development, to include obtaining a medical opinion regarding whether arthritis of the feet is caused by or proximately related to service connected foot disability(ies).  If such action does not favorably resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

4.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

5.  Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the June 2010 rating decision assigning a noncompensable rating for the Veteran's pes planus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


